Third District Court of Appeal
                               State of Florida

                       Opinion filed December 1, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D20-1717
                        Lower Tribunal No. 20-1663
                           ________________


                       CK Prive Group 1800, LLC,
                               Appellant,

                                     vs.

                         Diaz, Reus & Targ, LLP,
                                Appellee.


    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Jones & Adams, P.A., and W. Steven Adams, Matthew L. Jones, Jorge
E. Porro and Daniel Haydar; Levy & Partners, PLLC, and Ely R. Levy and
Omar Salazar II (Hollywood), for appellant.

     Diaz, Reus & Targ, LLP, and Michael Diaz, Jr., Ahmand Johnson and
Zhen Pan, for appellee.


Before SCALES, HENDON and MILLER, JJ.

     PER CURIAM.
      Affirmed. See Dadic v. Schneider, 722 So. 2d 921, 923 (Fla. 4th DCA

1998) (recognizing that “[n]o authority supports a cause of action” for

charging an excessive legal fee); Pressley v. Farley, 579 So. 2d 160, 161

(Fla. 1st DCA 1991) (stating that a violation of the Florida Rules of

Professional Conduct governing a lawyer’s responsibilities neither creates a

legal duty on the part of the lawyer nor gives rise to a cause of action); Salit

v. Ruden McClosky, Smith, Schuster & Russell, P.A., 742 So. 2d 381, 389

(Fla. 4th DCA 1999) (“An attorney who represents a corporation is ‘not in

privity with and therefore owes no separate duty of diligence and care to an

individual shareholder absent special circumstances or an agreement to also

represent the shareholder individually.’” (quoting Brennan v. Ruffner, 640

So. 2d 143, 146 (Fla. 4th DCA 1994))).




                                       2